DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/16/2020 has been entered.  Claims 1-3, 7, 11, 13-15, 17, 19, 23-27 and 29 have been amended; no claims have been canceled; and no new claims have been added.  Claims 1-30 remain pending in the application.  The objections to claims 17-19 and 24 are withdrawn based on Applicant’s amendments to claims 17 and 24.  The rejections of claims 11, 12 and 23 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to claims 11 and 23. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-30 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1, 13 and 25.

Claim Objections
Claims 2, 14 and 26 are objected to because of the following informalities: 
⦁	in claim 2, which is representative of claims 14 and 26, “wherein receiving the downlink transmission from the base station comprises: receiving in the downlink transmission an indication of the CSI computation mode, wherein selecting the EIRP constrained CSI computation mode is further based at least in part on the indication of the CSI computation mode, wherein the indication of the CSI computation mode comprises a configuration of the CSI computation mode from the base station” should be changed to --wherein receiving the claims 14 and 26 for the same reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 13-15, 17, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US PG Pub 2018/0083680 A1, hereinafter “Guo”), in view of Liu et al. (US PG Pub 2019/0281487 A1, hereinafter “Liu”).
	Regarding claim 1, Guo teaches a method for wireless communications at a user equipment (UE), 2comprising:  3receiving a downlink transmission from a base station over a wireless channel (¶ [0267] a UE can be indicated to report by DCI or MAC CE or RRC; reporting is configured to the UE by a gNB (see (¶¶ [0226], [0257])), wherein the downlink transmission comprises an indication of a channel state information (CSI) computation mode(¶ [0267] constrained and non-constrained measurement configurations for reporting beam state information read on CSI computation modes; see also ¶¶ [0264] – [0265] for constrained measurement configuration and ¶ [0266] for non-constrained measurement configuration);  4selecting, based at least in part on the indicated CSI computation mode, a 5consconstrained (CSI) computation mode for the wireless channel (¶¶ [0264] – [0265] . . . constraint measurement is configured to the UE, the beam state information the UE reports. . . ); 8measuring a set of one or more CSI reference signals (CSI-RSs) from the base 9station to obtain a CSI measurement (¶ [0264] discloses that when constrained measurement is selected, the UE measures first and second CSI-RS resources from the gNB to obtain a CSI measurement); and 10transmitting a CSI report to the base station based at least in part on the 11selected constrained CSI computation mode and the CSI measurement (¶ [0264] discloses that in the case of constrained measurement mode (i.e. CSI computation mode), the UE transmits beam state information (i.e. CSI report to the base station) that includes  beam pair {BI1, BI2}, where BI1 is conveyed in a first CSI-RS resource and BI2 is conveyed in a second CSI-RS resource; BI1 is the Rx beam QCL reference resource for BI2; the UE Rx beam ID that BI1 and BI2 are QCL'ed to; or the beam-specific RSRP of BI1 and BI2 (i.e. CSI measurement)).
effective isotropic radiated power (EIRP) constrained CSI 6computation mode based at least in part on an (EIRP) 7constraint.  
	In analogous art, Liu teaches an effective isotropic radiated power (EIRP) constrained CSI 6computation mode based at least in part on an (EIRP) 7constraint (¶ [0239], [0330] discloses that a UE receiving a NZP CSI-RS resource for channel measurement (CM) is transmitted to the UE by the network including configuration information such as Pc represented by EIRP ratio between an NZP layer energy on an RE and PDSCH energy on an RE.  Thus the computation mode used by the UE to perform CSI reporting is an EIRP constrained CSI computation mode whereby the aforementioned EIRP ratio is the EIRP constraint).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to use a EIRP constrained CSI computation mode based on an EIRP constraint as taught by Liu.  One would have been motivated to do so in order for the UE to report CQI to the base station based on multiple Pc values, thereby providing more robust channel quality information to aid the network in selecting high quality beams for the UE which increases UE throughput. (Liu ¶ [0331])

	Regarding claim 2, the combination of Guo and Liu, specifically Guo, teaches wherein receiving the downlink transmission from the base station comprises: receiving in the downlink transmission (¶ [0267] DCI or MAC CE or RRC) an indication of the CSI computation mode (¶ [0267] constrained and non-constrained measurement configurations for reporting beam state information read on indication of the CSI computation mode), wherein selecting the CSI computation mode is further based at least in part on the indication of the CSI computation mode (¶ [0246] If the constraint measurement is configured to the UE, the beam state information the UE reports . . . This is interpreted as when the constraint 
	Guo does not explicitly teach that the CSI computation mode is the EIRP constrained CSI computation mode, and does not teach wherein the indication of the CSI computation mode comprises a configuration of the CSI computation mode from the base station.
	In analogous art, Liu teaches that the CSI computation mode is the EIRP constrained CSI computation mode (see mapping of Liu above for claim 1) and wherein the indication of the CSI computation mode comprises a configuration of the CSI computation mode from the base station (¶ [0239] NZP CSI-RS resource to be used by the UE for CM is transmitted according to network configuration; ¶ [0330] an eNB (or the network element) allows an NZP CSI-RS resource (i.e. for CSI reporting) to be configured with multiple Pc values (i.e. reads on configuration of CSI computation mode).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo and Liu to implement the further teaching of Liu.  One would have been motivated to do so in order for the UE to report CQI to the base station based on multiple Pc values, thereby providing more robust channel quality information to aid the network in selecting high quality beams for the UE which increases UE throughput. (Liu ¶ [0331])

	Regarding claim 3, the combination of Guo and Liu, specifically Guo, the downlink transmission comprises one or more of: an RRC message, a medium access control (MAC) control element (MAC-CE), or downlink control information (DCI) block (¶ [0267] a UE can be indicated to report by DCI or MAC CE or RRC).

	Regarding claim 5, Guo does not teach scaling the CSI measurement based at least in part on the selected EIRP constrained CSI computation mode, wherein the CSI report is based at least in part on the scaled CSI measurement.
	In analogous art, Liu teaches scaling the CSI measurement based at least in part on the selected EIRP constrained CSI computation mode (¶ [0239] he UE may extract each of the NZP signal layers on the associated port using the scrambling ID and CDM port mapping information, and assumes the signal is boosted by Pc as being signaled. In certain embodiments, the power boosting is removed (power boosting is removed reads on scaling)), wherein the CSI report is based at least in part on the scaled CSI measurement (¶ [0239] . . . when forming a channel matrix Hs so that Hs corresponds to actual PDSCH transmission power; i.e. channel matrix transmitted to network as CSI)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo and Liu to implement the further teaching of Liu.  One would have been motivated to do so in order for the UE to report CSI based on actual PDSCH transmission power, thereby providing more robust channel quality information to aid the network in selecting high quality beams for the UE which increases UE throughput. (Liu ¶ [0331])

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus for wireless communications at a user equipment (UE) (FIG. 3 UE 116; ¶ [0068]), comprising: a processor (FIG. 3 processor 340; ¶ [0068]), memory in electronic communication with the processor (FIG. 3  memory 360; ¶ [0068]); and instructions stored in the memory and executable by the processor (¶ [0075]) as taught by Guo.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 5

	Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor (¶ [0010]) as taught by Guo.

	Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 4, 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Liu, and further in view of Kim et al. (US PG Pub 2013/0279460 A1, hereinafter “Kim ‘460”).
Regarding claim 4, the combination of Guo and Liu does not explicitly teach wherein the configuration of the CSI computation mode is based at least in part on one or more of: a number of antennas configured for the UE or a number of CSI ports configured for the UE.
	In analogous art, Kim ‘460 teaches wherein the configuration of the CSI computation mode is based at least in part on one or more of: a number of antennas configured for the UE or a number of CSI ports configured for the UE (¶ [0152] discloses that CSI feedback mode is determining according to the largest number of antennas configured for transmissions to the UE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo and Liu to configure the CSI computation mode based on a number of antennas configured for the UE as taught by Kim’ 460.  One would have been motivated to do so in order to collect CSI feedback for base stations participating in coordinated multi-point (CoMP) transmission when the number of antennas configured for the UE by the base stations participating in CoMP are different.  Enabling feedback of CSI for base stations participating in CoMP enables base stations to configure the best channels/beams for transmissions to a UE, which in turn, supports increased data transfer rate.  (Kim ‘460 ¶ [0067], [0152])

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 6, 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Liu, and further in view of Hammarwall et al. (US PG Pub 2013/0195161 A1, hereinafter “Hammarwall”).
	Regarding claim 6, the combination of Guo and Liu does not teach wherein the CSI measurement is scaled based at least in part on one or more of: a transmission rank of the base station or a number of antenna ports of the base station.
	In analogous art, Hammarwall teaches wherein the CSI measurement is scaled based at least in part on one or more of: a transmission rank of the base station (¶ [0035] discloses that UE is a receiving node or sending node and an eNodeB/base station is a sending node or receiving node; ¶ [0037] The receiving node (i.e. UE) performs measurements (i.e. CSI measurement) on reference signals transmitted by the sending node (i.e. base station) to estimate a measurement channel property and performs computations for feedback to the sending node for an assumed reception of a hypothetical data transmission of an assumed rank from the sending node (i.e. transmission rank of the base station) based on the performed measurements. In the computations, the receiving node may use the measurement channel property, possibly modified by a scaling factor . . .; ¶ [0038] The inventors have realized that by allowing the scaling factor to be dependent on the assumed rank {interpreted as CSI measurements on reference signals performed by the receiving node/UE are modified by a scaling factor (i.e. scaled) based on transmission rank of the base station}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo and Liu to scale the CSI measurement based on transmission rank of the base station as taught by Hammarwall.  One would have been motivated to do so in order to enable a UE to feedback CSI that assists the base station in selecting high or low rank transmission for data communications, thereby minimizing interference and improving quality of system communications (Hammarwall ¶ [0041])

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Liu, in view of Zhang et al. (US PG Pub 2020/0100327 A1, hereinafter “Zhang”), and further in view of Yamazaki (US PG Pub 2015/0043463 A1, hereinafter “Yamazaki”).
	Regarding claim 8, the combination of Guo and Liu does not teach identifying a precoder of the base station, the precoder based at least in part on a number of antenna ports in use by the base station, wherein the number of antenna ports in use by the base station is fewer than a total number of antenna ports of the base station; and using the precoder to receive one or more of: the downlink transmission or a second downlink transmission.
	In analogous art, Zhang teaches identifying a precoder of the base station (¶ [0128] discloses that a base station selects a precoder from a codebook, where the codebook is configured based on different numbers of antenna ports in the base station and the UE.  The base station transmits a parameter indicating the selected precoder to the UE), the precoder based at least in part on a number of antenna ports in use by the base station (¶ [0128] Because the precoder corresponds to the codebook and the codebook is configured based on antenna ports in the base station and UE, the precoder is based in part on a number of antenna ports in use by the base station), wherein the number of antenna ports in use by the base station is fewer than a total number of antenna ports of the base station (¶¶ [0128] a precoder corresponds to a codebook; ¶¶ [0035] – [0036] and [0133] disclose that different codebooks correspond to a different number of antenna ports of the base station and UE.  Thus, . 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo and Liu to implement the teachings of Zhang.  One would have been motivated to do so in order to signal a precoder to a UE in downlink control information, thereby reducing the payload size for indicating the precoder, which maximizes efficient use of system resources. (Zhang ¶ [0052])
	The combination of Guo, Liu and Zhang does not explicitly teach using the precoder to receive one or more of: the downlink transmission or a second downlink transmission.
	In analogous art, Yamazaki teaches using the precoder to receive one or more of: the downlink transmission or a second downlink transmission (¶ [0084] discloses that a radio communication unit 110 of a base station transmits a downlink signal (a control signal and/or user data which reads on the downlink transmission or a second downlink transmission) to a UE.  The control signal or user data is precoded using a precoder matrix therefore the UE receives the control signal/user data using a precoder.) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo, Liu and Zhang to implement the teaching of Yamazaki.  One would have been motivated to do so in order to enable the base station to control the directional pattern of the signal through a plurality of antenna ports to the UE, thereby improving the quality of communications between the base station and the UE.  (Yamazaki ¶ [0084])

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Liu, and further in view of Nammi et al. (US PG Pub 2018/0324007 A1, hereinafter “Nammi”).
	Regarding claim 9, the combination of Guo and Liu does not teach receiving from the base station a first rank parameter associated with a transport block size and a second rank parameter indicating a transmission rank; determining the transport block size based at least in part on the received rank parameter; and using the determined transport block size and the indicated transmission rank to receive one or more of: the downlink transmission or a second downlink transmission.
	In analogous art, Nammi teaches receiving from the base station a first rank parameter associated with a transport block size (¶ [0039] discloses that the base station sends to a UE scheduling parameters in DCI that include codewords scheduled for respective channel layers including code rates (or transport block sizes) {i.e. scheduling parameter including code rates reads on first rank parameter associated with a transport block size}) and a second rank parameter indicating a transmission rank (¶ [0039] discloses that the network node/base station sends to a UE scheduling parameters in DCI that include number of MIMO channel layers scheduled {i.e. scheduling parameter that includes MIMO channel layers scheduled reads on second rank parameter indicating a transmission rank}); determining the transport block size based at least in part on the received rank parameter (¶ [0040] discloses that the network node transmits data to the UE via the MIMO channel layers and the UE decodes the data using the scheduling parameters {interpreted as the UE determines the transport block size of the received downlink data using the number of layers and code rate sent in the scheduling parameters in order to decode each transport block of the received data}); and using the determined transport block size and the indicated transmission rank to receive one or more of: the downlink transmission or a second downlink transmission (¶¶  [0039]- [0040] disclose that the UE receives and decodes the downlink data using DCI including .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo and Liu to implement the teachings of Nammi.  One would have been motivated to do so in order to implement modulation layer mapping for transmitting data to a UE.  Modulation layer mapping provides the benefit of link throughput gains attributed to usage of additional codewords relative to a maximum of two codewords allowed with codeword dimensioning, while at the same time reducing the signaling feedback overhead traditionally associated with an increasing the number of codewords.   (Nammi [0025])

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Liu, and further in view of Kim et al. (US PG Pub 2013/0294487 A1, hereinafter “Kim ‘487”).
	Regarding claim 10, the combination of Guo and Liu does not teach using, based at least in part on the CSI computation mode, space time/frequency block coding (STBC/SFBC) to receive one or more of: the downlink transmission or a second downlink transmission.
	In analogous art, ¶ [0066] of Kim ‘487 teaches that a TX communication device, such as an access point/base station, selects a coding as hybrid space time/frequency block coding STBC/SFBC and transmits a signal to a remote communication device, such as a UE, via a plurality of antennas.  In other words, the UE receives downlink transmissions using STBC/SFBC.  	
based on the CSI computation mode taught by the combination of Guo and Liu, receive downlink transmissions from the base station using STBC/SFBC as taught by Kim ‘487.  One would have been motivated to do so in situations where the channel response is such that neither space time block coding nor space frequency block coding alone is an optimal selection.  Choosing STBC/SFBC would increase quality of communications between the base station and UE.  (Kim ‘487 ¶ [0065])

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Claims 11, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Liu, in view of Li et al. (US PG Pub 2014/0177607 A1, hereinafter “Li”), and further in view of Jung et al. (US PG Pub 2019/0053171 A1, hereinafter “Jung”).
	Regarding claim 11, the combination of Guo and Liu does not teach adjusting a measured pathloss of the base station based at least in part on the base station operating according to the EIRP constraint.
	In analogous art, Li teaches adjusting a measured pathloss of the base station  based at least in part on the base station operating according to the EIRP constraint (¶ [0151] The UE can measure the pass loss from the UE to the BS. After the UE receives the configuration of EIRP_threshold (i.e. EIRP constraint) with respect to the path loss, the UE should adjust its TX power (i.e. the UE adjusts the measured pathloss by adjusting its TX power.)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo and Liu to 
	The combination of Guo, Liu and Li does not explicitly teach setting an uplink power for a random access procedure with the base station based on the adjusting.
	In analogous art, Jung teaches setting an uplink power for a random access procedure with the base station based on the adjusting (¶ [0043] . . . [A] network entity can indicate a preamble Tx power adjustment value which a user equipment should apply to determine a preamble Tx power when the user equipment re-selects . . .  CSI-RS resource/port and re-transmits a RACH preamble during a RACH procedure {interpreted as the UE sets a preamble Tx power/uplink power for a RACH procedure/random access procedure with the base station based on a preamble Tx power adjustment value (i.e. scaling)}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo, Liu, and Li to implement the teachings of Jung.  One would have been motivated to do so in order to improve the random access process of a UE, thereby enabling it to connect to a base station more quickly, which in turn increases throughput of the UE.  (Jung ¶¶ [0004], [0043])

	Regarding claim 12, Guo does not teach receiving an offset parameter from the base station, wherein adjusting the measured pathloss is based at least in part on the received offset parameter.	
	In analogous art, Jung teaches receiving an offset parameter from the base station (¶ [0031] discloses that a user equipment receives parameters related to CSI-RS resource/port re-selection from a network entity/gNodeB (i.e. base station); ¶ [0039] . . . the user equipment can receive PL (Path Loss) offset parameters {interpreted as the PL offset parameter is received from the base station}), wherein adjusting the measured pathloss is based at least in part on the received offset parameter (¶ [0039] . . . compare resulting adjusted L (adjusted by the PL offset parameter) {interpreted as the UE adjusts the path loss based on the received offset parameter}).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo, Liu, Li and Jung to implement the further teachings of Jung.  One would have been motivated to do so in order to improve the random access process of a UE, thereby enabling it to connect to a base station more quickly, which in turn increases throughput of the UE.  (Jung ¶¶ [0004], [0043])

	Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Liu, and further in view of Jung.
	Regarding claim 24, Guo does not teach wherein the instructions are further executable by the processor to cause the apparatus to: receive an offset parameter from the base station, wherein adjusting the measured pathloss is based at least in part on the received offset parameter; and set an uplink power for a random access procedure with the base station based on the adjusting.
	In analogous art, Jung teaches wherein the instructions are further executable by the processor (¶ [0074]) to cause the apparatus to: receive an offset parameter from the base station (¶ [0031] discloses that a user equipment receives parameters related to CSI-RS resource/port re-selection from a network entity/gNodeB (i.e. base station); ¶ [0039] . . . the user equipment can receive PL (Path Loss) offset parameters {interpreted as the PL offset parameter is received from the base station}), wherein adjusting the measured pathloss is based at least in part on the received offset parameter (¶ [0039] . . . compare resulting adjusted L and set an uplink power for a random access procedure with the base station based on the adjusting (¶ [0043] . . . [A] network entity can indicate a preamble Tx power adjustment value which a user equipment should apply to determine a preamble Tx power when the user equipment re-selects . . .  CSI-RS resource/port and re-transmits a RACH preamble during a RACH procedure {interpreted as the UE sets a preamble Tx power/uplink power for a RACH procedure/random access procedure with the base station based on a preamble Tx power adjustment value (i.e. scaling)}).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo and Liu to implement the teachings of Jung.  One would have been motivated to do so in order to improve the random access process of a UE, thereby enabling it to connect to a base station more quickly, which in turn increases throughput of the UE.  (Jung ¶¶ [0004], [0043])

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Nelson, Jr. et al. (US PG Pub 2002/0159395 A1) – discloses determining a radio frequency path loss by broadcasting Effective Radiated Power (ERP) information from a central base station 20. A remote field unit 24 receives this ERP information and also determines a receiver signal strength to compute a path loss; and 
Chapman et al. (US PG Pub 2020/0021349 A1) – discloses a method performed by a network node for determining a beam to be transmitted to a user Equipment (UE) based on an obtained average spatial profile of radiated power in each direction without exceeding the limit of average radiated power.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413